DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/19/2022 has been entered.  Claims 27-28 have been amended. Claim 20-26 have been previously canceled.  Accordingly, claims 1-19, 27-31, and 33-34 are currently pending in the application.  
Applicant's remarks regarding claims, 1, 11, and 27 have overcome the 103 rejections in view of Yamazaki (US 2005/0083565 - of record) and El-Siblani (US 2017/0072635 - of record) in view of Yamazaki (US 2005/0083565 - of record), respectively, previously set forth in the Office Action mailed 08/06/2021. 

EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Michelle F. Murray on 03/17/2022.
The application has been amended as follows: 
Claim 33 shall be renumbered as Claim 32.
Claim 34 shall be renumbered as Claim 33.

Reasons for Allowance
Claims 1-19 and 27-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 11, and 27, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a device, printer, and system as instantly claimed is that while the prior art El-Siblani (US 2017/0072635 - of record) in view of Yamazaki (US 2005/0083565 - of record) teaches a light source configured to provide first light and second light; a spatial light modulator optically coupled to the light source, the spatial light modulator configured to modulate the first light to produce first modulated light and to modulate the second light to produce second modulated light; an optical assembly comprising a first component, the optical assembly configured to direct the first light and the second light towards the spatial light modulator; projection optics comprising a second component, the projection optics optically coupled to the spatial light modulator and adapted to be optically coupled to a target having first and second pixel regions that partially overlap, the projection optics configured to project the first modulated light onto the first pixel region, and to project the second modulated light onto the second pixel region; and a pixel shifter configured to move the first component, the second component, or the spatial light modulator between a first position while the spatial light modulator outputs the first modulated light; and a second position while the spatial light modulator outputs the second modulated light. However, the prior art of record does not teach or suggest that the pixel shifter physically coupled to the first component, to the second component, or to the spatial light modulator. 
Claims 2-10, 12-19, and 28-33 are allowed because the claims are dependent upon allowable independent claims 1, 11, and 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                             

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743